                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LEROY DADE                                             :
                           Petitioner,                 :
                                                       :
           v.                                          :         CIVIL ACTION NO. 18-3411
                                                       :
SUPERINTENDENT                                         :
MARK COPOZZA, et al.                                   :
              Respondents.                             :

                                                      ORDER

           Petitioner, who is proceeding pro se, seeks relief in this Court pursuant to 28 U.S.C.

§ 2254, arguing that his state-court conviction was imposed in violation of the United States

Constitution. 1 Petitioner is serving an aggregate sentence of 20 to 40 years incarceration

following his guilty plea in the Montgomery County Court of Common Pleas for robbery,

burglary, and aggravated assault. The petition was referred to Magistrate Judge David R.

Strawbridge, who has issued a Report and Recommendation (“R&R”) that the petition be denied

as untimely. 2

           Dade seeks habeas relief on a single ground: that that his guilty plea was “unintelligent

and unknowing” due to mental health issues and an asserted traumatic brain injury. 3 The R&R

explained that the one-year statute of limitation period under AEDPA began to run on June 13,

2012, but that Dade did not file his federal habeas petition until August 7, 2018. 4 Dade argued,

though, that he is entitled to equitable tolling based on his “mental incompetency” because his


1
  Doc. No. 1. Under the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) “a district court shall
entertain an application for writ of habeas corpus [filed on] behalf of a person in custody pursuant to the judgment of
a State court only on the ground that he is in custody in violation of the Constitution or laws or treaties of the United
States.” 28 U.S.C. § 2254.
2
    Doc. No. 17.
3
    Doc. No. 1 at 7.
4
    R&R at 5.
condition constitutes “extraordinary circumstances.” 5 The R&R explained that while

incompetence can provide grounds for equitable tolling, a petitioner must demonstrate that he

was mentally incompetent and that “there is a nexus between the petitioner’s mental condition

and [his] inability to file a timely petition.” 6 Moreover, “a mental condition that burdens but does

not prevent a prisoner from filing a timely petition does not constitute ‘extraordinary

circumstances’ justifying equitable tolling.” 7 Dade’s only support for his claim was a document

from a full year before his guilty plea was entered, and while that document states “that he was

‘diagnosed with post traumatic stress disorder and depression,’ it contains no information about

his competence, nor any specifics about the consequences of his limitations.” 8 Therefore, the

R&R concluded that “Dade has not established that he was mentally incompetent, nor has he

established a nexus between his mental health and his inability to file.” 9

            Dade has not filed objections to the R&R. After an independent review of the record and

the R&R, the Court concludes that the petition was filed years too late.

            AND NOW, this 27th day of December 2019, upon careful and independent

consideration of the Petition for Writ of Habeas Corpus, and all related filings, and upon review

of the R&R of United States David R. Strawbridge, and for the reasons stated above, it is hereby




5
  Doc. No. 16 at 13-14. Federal courts may equitably toll the limitations period if a habeas petitioner can
demonstrate “(1) that he has been pursuing his rights diligently, and (2) that some extraordinary circumstance stood
in his way and prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010)) (citation omitted).
6
 R&R at 7 (quoting United States v. Harris, 268 F. Supp. 2d 500, 506 (E.D. Pa. 2003); Nara v. Frank, 264 F.3d
310, 320 (3d Cir. 2001)).
7
    Id. (quoting Harris, 268 F. Supp. 2d at 506).
8
    Id. at 7-8.
9
  Id. at 7. The R&R also held that that there was no statutory tolling because the PCRA court denied Dade’s PCRA
petition as untimely. See id. at 6 (citing Pace v. DiGulielmo, 544 U.S. 408, 417 (2005)). Moreover, the R&R
explained that actual innocence could not excuse Dade’s untimely petition because Dade stated that “I do not claim
that I did not commit these wrongs. And I do except [sic] full responsibility for all my actions.” Id. at 9 (quoting
Doc. No. 16 at 1).
ORDERED that:

     1. The R&R [Doc. No. 17] is APPROVED AND ADOPTED;

     2. The Petition will be dismissed by separate Order.

     It is so ORDERED.

                                                 BY THE COURT:

                                                 /s/ Cynthia M. Rufe
                                                 ________________________
                                                 CYNTHIA M. RUFE, J.
